Name: 2011/359/CFSP: Political and Security Committee Decision EUJUST LEX-IRAQ/1/2011 of 21Ã June 2011 concerning the appointment of the Head of Mission for the European Union Integrated Rule of Law Mission for Iraq, EUJUST LEX-IRAQ
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  Asia and Oceania;  international affairs
 Date Published: 2011-06-22

 22.6.2011 EN Official Journal of the European Union L 162/14 POLITICAL AND SECURITY COMMITTEE DECISION EUJUST LEX-IRAQ/1/2011 of 21 June 2011 concerning the appointment of the Head of Mission for the European Union Integrated Rule of Law Mission for Iraq, EUJUST LEX-IRAQ (2011/359/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2010/330/CFSP of 14 June 2010 on the European Union Integrated Rule of Law Mission for Iraq, EUJUST LEX-IRAQ (1), and in particular Article 9 thereof, Whereas: (1) Pursuant to Decision 2010/330/CFSP, the Political and Security Committee is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising the political control and strategic direction of the European Union Integrated Rule of Law Mission for Iraq, EUJUST LEX-IRAQ (hereinafter referred to as EUJUST LEX-IRAQ), including in particular, the decision to appoint a Head of Mission. (2) The High Representative of the Union for Foreign Affairs and Security Policy has proposed the appointment of the current Deputy Head of Mission of EUJUST LEX-IRAQ, Mr Carl TORNELL as Head of Mission from 1 July 2011 until the subsequent appointment of a new Head of Mission, HAS ADOPTED THIS DECISION: Article 1 Mr Carl TORNELL is hereby appointed as Head of Mission of EUJUST LEX-IRAQ as from 1 July 2011 until the subsequent appointment of a new Head of Mission. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 21 June 2011. For the Political and Security Committee The Chairperson O. SKOOG (1) OJ L 149, 15.6.2010, p. 12.